Citation Nr: 1726787	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her friend, J.M.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed that decision.  

The case was initially before the Board in December 2016, at which time it was remanded in order for the Veteran to be scheduled for a hearing before a Veterans Law Judge.  The Veteran and her friend, J.M., testified at a Board hearing before the undersigned Veterans Law Judge in March 2017; a transcript of that hearing is associated with the claims file.  The case has been returned to the Board at this time.  


FINDINGS OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for nonservice-connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521 (a); 38 C.F.R. § 3.3.  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(2).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2.  The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, in the case of a veteran who actually served in the Republic of Vietnam during that period; or beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning August 2, 1990 through the present.  38 C.F.R. § 3.2(i).

In this case, the Veteran did not serve in the active military, naval, or air service during a period of war.  The record establishes the Veteran served on active duty from March 1977 to February 1981, as noted on her Form DD-214 associated with the claims file.  

In her Fully Developed Claim (FDC) claim for pension benefits, received in January 2013, the Veteran indicated that she served in the United States Navy from March 1977 to February 1981; further, she checked the box indicating that she did not have any additional periods of active service.  

In a December 2012 telephone contact, the Veteran alleged to VA that her only period of active duty service was from October 9, 1986 through November 30, 1990, during which she conceived her second child who was born in May 1991.  She further indicated that she began having problems with her uterus following the birth of her first child in 1989 during active duty service.  

The Board notes that the record does not demonstrate any claim for service-connected benefits related to the Veteran's uterus or complications with pregnancy during military service.  However, the Board has reviewed the Veteran's service treatment records which have been associated with the claims file; those treatment records document treatment for an incision following a caesarian section in July 1980.  The Veteran's service treatment records do not document any treatment for any period after separation in 1981; her separation examination of record was performed in December 1980.  

In a February 2013 PIES request, the response indicated that the Veteran was shown to have served on active duty from March 1977 through February 1981 with an honorable discharge.  "There is no information in the Veteran[']s file substantiating any other active duty after" February 1981.  

In her April 2013 notice of disagreement, the Veteran does not appear to dispute the finding that her period of service was from March 1977 to February 1981.  Rather, her arguments at that time focus on the fact that she had 4 years of military service during which her evaluations were always positive, her uniforms were always top-rated and she was awarded an honorable discharge.  

During her hearing on appeal in March 2017 before the undersigned, the Veteran again did not dispute that her service was from March 1977 to February 1981, and she did not testify as to any other period of service following February 1981.  Moreover, J.M. testified that the Veteran's psychiatric disability-one of the claimed disabilities on which the Veteran was predicating her pension claim on-resulted in memory loss issues.  

In this case, the evidence of record is clear that the Veteran's military service was from March 1977 through February 1981, which falls between the Vietnam era and the Persian Gulf War era.  Although the Veteran asserted one time in December 2012 that she had service during a period in which she would have had wartime service in this case, the Board cannot find any evidence to support the Veteran's assertions that she actually had military service from October 1986 to November 1990; rather, it appears that the Veteran's assertions of that particular period of time are inaccurate.  Furthermore, it appears that the events the Veteran referenced during that phone call actually occurred in 1980, during her period of service.  Moreover, the Veteran's statements on her FDC claim form and in subsequent statements on appeal, particularly during her hearing, do not further assert that she had any service other than the documented service from March 1977 to February 1981 in this case.  In short, the most probative evidence of record as to when the Veteran served are the service records, including her DD Form 214.

The Veteran's period of service in this case is clearly shown to be from March 1977 through February 1981.  As such she did not serve in the active military, naval, or air service during a period of war, and nonservice-connected pension benefits are not warranted.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  Therefore, her appeal must be denied.  There is no reasonable doubt to be resolved in this case.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


